DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 10/07/2020.  An initialed copy is attached to this Office Action.

Double Patenting
Claims 1-11, 14, 16-24, and 27-28 of this application is patentably indistinct from claim 1-10, 13-22, and 24 of Application No. 15/966,944. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822. 
Claims 12-13 and 25-26 depend from rejected claim 10 and are therefore also rejected.

17/064,963
15,966,944
1. A non-transitory computer-readable medium comprising computer-executable instructions that cause a processing unit of a user device to: instruct a user to stand at a visual acuity testing distance away from the user device, wherein the visual acuity testing distance is a predetermined distance away from the user device for taking a visual acuity examination; acquire an image of the user using a camera; determine a user interpupillary distance based on the acquired image, wherein the user interpupillary distance indicates a distance between the user's pupils in terms of pixels; determine a current distance (d) between the user and the user device based on a width of the acquired image in terms of pixels, a field of view of the camera, and the equation d = (IPD)*f/L, wherein IPD is a predetermined interpupillary distance that is representative of a population of people, f is the focal length of the camera in pixels, and L is the user interpupillary distance in pixels; display the current distance between the user and the user device on a display included on the user device; display an eye chart on the display in response to the user reaching a distance from the user device that is equal to the visual acuity testing distance; acquire testing images and testing audio of the user reading the displayed eye chart at the visual acuity testing distance; and receive a user input indicating that the user has completed reading the displayed eye chart.
1. A non-transitory computer-readable medium comprising computer-executable instructions that cause a processing unit of a user device to: instruct a user to stand at a visual acuity testing distance away from the user device, wherein the visual acuity testing distance is a predetermined distance away from the user device for taking a visual acuity examination; acquire an image of the user using a camera; determine a user interpupillary distance based on the acquired image, wherein the user interpupillary distance indicates a distance between the user's pupils in terms of pixels; determine a current distance (d) between the user and the user device based on a width of the acquired image in terms of pixels, a field of view of the camera, and the equation d = (IPD)*f/L, wherein IPD is a predetermined interpupillary distance that is representative of a population of people, f is the focal length of the camera in pixels, and L is the user interpupillary distance in pixels; display the current distance between the user and the user device on a display included on the user device; display an eye chart on the display in response to the user reaching a distance from the user device that is equal to the visual acuity testing distance; acquire testing images and testing audio of the user reading the displayed eye chart at the visual acuity testing distance; and receive a user input indicating that the user has completed reading the displayed eye chart.
2. The computer-readable medium of claim 1, further comprising instructions that cause the processing unit to:  instruct the user to move towards the user device if the determined current distance is greater than the visual acuity testing distance; and instruct the user to move away from the user device if the current determined distance is less than the visual acuity testing distance.
2. The computer-readable medium of claim 1, further comprising instructions that cause the processing unit to:  instruct the user to move towards the user device if the determined current distance is greater than the visual acuity testing distance; and instruct the user to move away from the user device if the current determined distance is less than the visual acuity testing distance.
3. The computer-readable medium of claim 1, further comprising instructions that cause the processing unit to: detect the user's pupils in the acquired image; and determine the user interpupillary distance based on the detected user's pupils in the acquired image.
3. The computer-readable medium of claim 1, further comprising instructions that cause the processing unit to: detect the user's pupils in the acquired image; and determine the user interpupillary distance based on the detected user's pupils in the acquired image.
4. The computer-readable medium of claim 1, further comprising instructions that cause the processing unit to:  detect the user's eyes in the acquired image; estimate the location of the user's pupils within the user's eyes; and determine the user interpupillary distance based on the estimated location of the user's pupils in the acquired image.
4. The computer-readable medium of claim 1, further comprising instructions that cause the processing unit to:  detect the user's eyes in the acquired image; estimate the location of the user's pupils within the user's eyes; and determine the user interpupillary distance based on the estimated location of the user's pupils in the acquired image.
5. The computer-readable medium of claim 1, wherein the predetermined interpupillary distance is an interpupillary distance that is representative of a population of people other than the user.
5. The computer-readable medium of claim 1, wherein the predetermined interpupillary distance is an interpupillary distance that is representative of a population of people other than the user.
6. The computer-readable medium of claim 1, wherein the predetermined interpupillary distance is a value that represents a median interpupillary distance among the population.
6. The computer-readable medium of claim 1, wherein the predetermined interpupillary distance is a value that represents a median interpupillary distance among the population.
7. The computer-readable medium of claim 1, further comprising instructions that cause the processing unit to select the predetermined interpupillary distance from a set of interpupillary distances.
7. The computer-readable medium of claim 1, further comprising instructions that cause the processing unit to select the predetermined interpupillary distance from a set of interpupillary distances.
8. The computer-readable medium of claim 7, further comprising instructions that cause the processing unit to select the predetermined interpupillary distance from the set of interpupillary distances based on the sex of the user.
8. The computer-readable medium of claim 7, further comprising instructions that cause the processing unit to select the predetermined interpupillary distance from the set of interpupillary distances based on the sex of the user.
9. The computer-readable medium of claim 7, further comprising instructions that cause the processing unit to select the predetermined interpupillary distance from the set of interpupillary distances based on the age of the user.
9. The computer-readable medium of claim 7, further comprising instructions that cause the processing unit to select the predetermined interpupillary distance from the set of interpupillary distances based on the age of the user.
10. The computer-readable medium of claim 1, further comprising instructions that cause the processing unit to transmit the testing images and the testing audio to a remote eye test system via a network.
11. The computer-readable medium of claim 10, further comprising instructions that cause the processing unit to receive a prescription from the remote eye test system. 
10. The computer-readable medium of claim 1, further comprising instructions that cause the processing unit to: transmit the video to a remote eye test system via a network; and receive a prescription from the remote eye system in response to the transmitted video.
14. The computer-readable medium of claim 10, further comprising instructions that cause the processing unit to: acquire an image of an object of Known size; determine a letter size based on the image of the object of known size; and display letters in the eye chart that are sized according to the letter size.
13. The computer-readable medium of claim 1, further comprising instructions that cause the processing unit to generate random characters for the eye.
15. The computer-readable medium of claim 1, wherein the camera is included on the user device.
11. The computer-readable medium of claim 1, wherein the camera is included on the user device.
16. A non-transitory computer-readable medium comprising computer-executable instructions that cause a processing unit of a user device to: instruct a user to stand at a visual acuity testing distance away from the user device, wherein the visual acuity testing distance is a predetermined distance away from the user device for taking a visual acuity examination; acquire an image of the user using a camera; transmit the acquired image to a remote eye test system via a network; receive a user interpupillary distance value from the remote eye test system via the network, wherein the user interpupillary distance value indicates a distance between the user's pupils in terms of pixels; determine a current distance (d) between the user and the user device based on a width of the acquired image in terms of pixels, a field of view of the camera, and the equation d = (IPD)*f/L, wherein IPD is a predetermined interpupillary distance that is representative of a population of people, f is the focal length of the camera in pixels, and L is the user interpupillary distance in pixels; display the current distance between the user and the user device on a display included on the user device; display an eye chart on the display in response to the user reaching a distance from the user device that is equal to the visual acuity testing distance; acquire testing images and testing audio of the user reading the displayed eye chart at the visual acuity testing distance; and receive a user input indicating that the user has completed reading the displayed eye chart.
14. A non-transitory computer-readable medium comprising computer-executable instructions that cause a processing unit of a user device to: instruct a user to stand at a visual acuity testing distance away from the user device, wherein the visual acuity testing distance is a predetermined distance away from the user device for taking a visual acuity examination; acquire an image of the user using a camera; transmit the acquired image to a remote eye test system via a network; receive a user interpupillary distance value from the remote eye test system via the network, wherein the user interpupillary distance value indicates a distance between the user's pupils in terms of pixels; determine a current distance (d) between the user and the user device based on a width of the acquired image in terms of pixels, a field of view of the camera, and the equation d = (IPD)*f/L, wherein IPD is a predetermined interpupillary distance that is representative of a population of people, f is the focal length of the camera in pixels, and L is the user interpupillary distance in pixels; display the current distance between the user and the user device on a display included on the user device; display an eye chart on the display in response to the user reaching a distance from the user device that is equal to the visual acuity testing distance; record a video of the user reading the displayed eye chart at the visual acuity testing distance; and receive a user input indicating that the user has completed reading the displayed eye chart.
17. The computer-readable medium of claim 16, further comprising instructions that cause the processing unit to:  instruct the user to move towards the user device if the determined current distance is greater than the visual acuity testing distance; and instruct the user to move away from the user device if the current determined distance is less than the visual acuity testing distance.
15. The computer-readable medium of claim 16, further comprising instructions that cause the processing unit to:  instruct the user to move towards the user device if the determined current distance is greater than the visual acuity testing distance; and instruct the user to move away from the user device if the current determined distance is less than the visual acuity testing distance.
18. The computer-readable medium of claim 16, wherein the predetermined interpupillary distance is an interpupillary distance that is representative of a population of people other than the user.
16. The computer-readable medium of claim 16, wherein the predetermined interpupillary distance is an interpupillary distance that is representative of a population of people other than the user.
19. The computer-readable medium of claim 16, wherein the predetermined interpupillary distance is a value that represents a median interpupillary distance among the population.
17. The computer-readable medium of claim 16, wherein the predetermined interpupillary distance is a value that represents a median interpupillary distance among the population.
20. The computer-readable medium of claim 16, further comprising instructions that cause the processing unit to select the predetermined interpupillary distance from a set of interpupillary distances.
18. The computer-readable medium of claim 16, further comprising instructions that cause the processing unit to select the predetermined interpupillary distance from a set of interpupillary distances.
21. The computer-readable medium of claim 20, further comprising instructions that cause the processing unit to select the predetermined interpupillary distance from the set of interpupillary distances based on the sex of the user.
19. The computer-readable medium of claim 20, further comprising instructions that cause the processing unit to select the predetermined interpupillary distance from the set of interpupillary distances based on the sex of the user.
22. The computer-readable medium of claim 20, further comprising instructions that cause the processing unit to select the predetermined interpupillary distance from the set of interpupillary distances based on the age of the user.
20. The computer-readable medium of claim 20, further comprising instructions that cause the processing unit to select the predetermined interpupillary distance from the set of interpupillary distances based on the age of the user.
23. The computer-readable medium of claim 16, further comprising instructions that cause the processing unit to transmit the testing images and the testing audio to a remote eye test system via a network.
24. The computer-readable medium of claim 16, further comprising instructions that cause the processing unit to receive a prescription from the remote eye test system.
21. The computer-readable medium of claim 14, further comprising instructions that cause the processing unit to:  transmit the video to the remote eye test system via the network; and receive a prescription from the remote eye test system in response to the transmitted video.
27. The computer-readable medium of claim 16, further comprising instructions that cause the processing unit to: acquire an image of an object of Known size; determine a letter size based on the image of the object of known size; and display letters in the eye chart that are sized according to the letter size.
24. The computer-readable medium of claim 14, further comprising instructions that cause the processing unit to generate random characters for the eye chart.
28. The computer-readable medium of claim 16, wherein the camera is included on the user device.
22. (Original) The computer-readable medium of claim 14, wherein the camera is included on the user device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Predham et al. (2018/0317766) discloses a computer-readable medium includes instructions to instruct a user to stand at a predetermined distance for the device, acquire and image of the user and determine the interpupillary distance.  Predham is not considered prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872